 



EXHIBIT 10.1
2006 — 2008
Executive Performance Plan
Plan Summary
Awards: The Performance Shares will be earned on the Vesting Date (as defined
below) only to the extent that the Internal Net Sales Growth goal threshold
described in a letter to you (the “Letter”) for the Performance Period is
exceeded, with any unearned Performance Shares being forfeited without notice on
the Vesting Date. Internal Net Sales Growth is defined as the Compound Annual
Growth Rate (CAGR) in Net Sales as calculated by the Company over the
Performance Period after adjustments for foreign currency exchange but excluding
any individual acquisitions and divestitures over US $30 million (or the
equivalent in other currencies).
Performance Period: The Company’s 2006-2008 fiscal years.
Vesting: Performance Shares are earned and vest on the third anniversary of the
grant date (the “Vesting Date”). Employees who die, are Disabled or Retire (as
defined in the 2003 Long-Term Incentive Plan (the “Plan”)) prior to the Vesting
Date will continue to vest and will be eligible for a full un-prorated award
upon vesting. Recipients will forfeit, without further notice and effective as
of their date of termination any unvested Performance Shares if their employment
terminates prior to the Vesting Date for any reason other than death, Disability
or Retirement.
Change of Control: Notwithstanding the above, in the event of a Change of
Control (as defined in the Plan), all Performance Shares will be considered
fully earned and will be payable at target promptly as practicable following the
Change of Control. The Compensation Committee may adjust the Performance Shares
earned to the extent the actual Internal Net Sales Growth to that date exceeds
the target specified in your Letter, but in no case will the Performance Shares
earned be less than the target.
Dividends: Dividends are not paid on Performance Shares. After the Performance
Shares are vested and shares of the Company’s Common Stock are deposited in a
Wells Fargo account for the participant (net of taxes) soon after the Vesting
Date, dividends will be paid prospectively on all shares of the Company’s common
stock if and when declared by the Board of Directors.
Voting: Performance Shares are not entitled to any voting rights. After the
Performance Shares are vested and shares of the Company’s common stock are
deposited in a Wells Fargo account for the participant (net of taxes) soon after
the Vesting Date, the participant will be entitled to voting rights on the
shares of the Company’s common stock.
Taxes: Taxes will be due when the Performance Shares vest based on the Fair
Market Value (as defined in the Plan) of the shares on the Vesting Date. In the
year of vesting, taxes will be reported on the appropriate tax reporting forms
(W2 in the U.S., T4 in Canada). Employees will be deemed to have elected to pay
the taxes owed by allowing the Company to withhold shares on the Vesting Date
(and delivering to the participant the net shares of the Company’s common stock)
at the statutory minimum. Taxes include Federal taxes, social insurance or FICA
taxes, and state and local taxes, if applicable.
Administration: Soon after the Vesting Date, the number of net shares of the
Company’s common stock earned will be deposited into a Wells Fargo account.
After the shares of common stock are deposited following the Vesting Date,
participants can contact Wells Fargo at 1-877-910-5385 for customer service.

1



--------------------------------------------------------------------------------



 




Communication: Target awards will be communicated to participants during the
salary planning communication in late February and early March, when other pay
decisions such as merit increase, bonus and stock option award are communicated.
A plan summary is included with this communication. Participants will receive
confirmation of the actual number of Performance Shares earned during the first
quarter of the 2009 calendar year.
Registration: Upon the depositing of the shares in the Wells Fargo account,
shares of the Company’s common stock will be registered in the employee’s name.
Employees can change the registration of the shares by calling Wells Fargo.
Disposition at Vesting: After the shares of the Company’s common stock are
deposited, participants can leave the shares with Wells Fargo, ask Wells Fargo
to sell the shares, have a certificate issued to the participant or have the
shares electronically transferred to another broker. A.
Benefits: Income from the 2006-2008 Executive Performance Plan will not be
included in earnings for the purposes of determining benefits, including
pension, S&I, disability, life insurance and other survivor benefits.
Insiders: After the Performance Shares vest and the net shares of common stock
are deposited, insiders cannot dispose of the shares of common stock without
prior approval of the Legal Department.
Other Plan Provisions: The 2006-2008 Executive Performance Plan was adopted
under the Plan and is subject to all the provisions of the Plan, including those
related to the ability of the Board of Directors to amend the Plan, the
Executive Performance Plan or any awards thereunder. Nothing in this summary or
the 2006-2008 Executive Performance Plan or the Plan shall confer upon the
participant any right of continued employment.

This plan summary is subject to the actual plan document and any additional
terms and conditions as determined by the Compensation Committee of the Board of
Directors.

2